United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3606
                        ___________________________

                                    Stuart Wright

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

 United States of America; John Clark; Walter R. Bradley, in his official capacity
 as the United States Marshal for the District of Kansas; Stacia A. Hylton, in her
                                official capacity

                            lllllllllllllllllllll Defendants

 Sean Franklin, in his official capacity as a Deputy United States Marshal and in
 his individual capacity; Christopher Wallace, in his official capacity as a Deputy
                United States Marshal and in his individual capacity

                     lllllllllllllllllllll Defendants - Appellants
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: September 21, 2015
                            Filed: December 23, 2015
                                 ____________

Before LOKEN, BENTON, and SHEPHERD, Circuit Judges.
                           ____________

SHEPHERD, Circuit Judge.
       Appellee Stuart Wright filed suit against Deputy United States Marshals Sean
Franklin and Christopher Wallace (the “Marshals”) seeking damages pursuant to
Bivens.1 The Marshals moved for summary judgment based on qualified immunity,
and the district court denied their motion. The Marshals brought an interlocutory
appeal. We declined to address the merits of the appeal and remanded the case so that
the district court could properly make findings of fact and conclusions of law
sufficient to permit appellate review. On remand, the district court denied, in part,
the Marshals’ motion for summary judgment. We reverse and remand.

                                          I.

      We recount the facts as found by the district court in the light most favorable
to Wright, the nonmoving party. Johnson v. Blaukat, 453 F.3d 1108, 1113 (8th Cir.
2006). In 2008, a Grand Jury in United States District Court for the District of
Kansas indicted Vinol Wilson (“Wilson”) for conspiracy to manufacture and possess
with intent to distribute crack cocaine, and to possess with intent to distribute
cocaine. Following the indictment, an arrest warrant was issued for Wilson.

      Sean Franklin, a Deputy United States Marshal with the United States Marshal
Service in the District of Kansas, began an investigation to locate and arrest Wilson.
Through his investigation, Franklin learned that Wilson had a history of drug,
weapons, and aggravated assault offenses and had previously served 78 months in
prison for distributing crack cocaine and for using a firearm during a drug trafficking
crime. He was considered armed and dangerous. Franklin also discovered that
Wilson used steroids and participated in body building and dog fighting, and played
basketball with a group of acquaintances in leagues and tournaments in and around
the Greater Kansas City area.


      1
       Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971).

                                         -2-
       In 2008, Wilson played on a basketball team that competed in the Sunflower
State Games. Franklin obtained a copy of the team roster and sought out Wilson’s
former teammates who might know Wilson’s whereabouts. On April 15, 2009, at
approximately 9:30 a.m., Franklin met with Walt Bethea, one of Wilson’s former
teammates from the 2008 Sunflower State Games, and showed him a 2005 Kansas
driver’s license photo of Wilson. Bethea confirmed that the man in the photo was
“V”2 and indicated that he knew Wilson was wanted by law enforcement on drug
charges. Bethea told Franklin that Wilson played in an adult basketball league at the
Grandview, Missouri Community Center on Wednesday evenings and he knew that
Wilson was scheduled to play that evening at 7:30 p.m. Bethea stated that Wilson’s
team was comprised of black males who wore orange-colored jerseys.

      At approximately 11:30 a.m on April 15, 2009, Franklin met with a
confidential source (“CS”) at the Grandview Community Center. Franklin showed
CS the 2005 Kansas driver’s license photo and asked him if he had seen the person
pictured. CS stated that he had seen the person pictured, but did not know his name.
CS indicated that he had seen the man wearing an orange-colored jersey with the
number “23” on the back, with his hair in braids (or “corn-rows”), and sporting a
goatee and gold-colored teeth.

       CS obtained a roster for the man’s team. He explained that the individuals
playing in the league are not required to produce identification and the rosters are not
checked for accuracy. Franklin recognized some of the names on the roster from the
2008 Sunflower State Games’ roster. Wilson’s name was not listed on the community
center team’s roster, but there was an entry for “Vyshon Watson.” Franklin knew that
Wilson had a son named Vyshon. CS told Franklin that he would assist in identifying
Wilson if Wilson arrived for the scheduled game that evening.


      2
      The record does not explain this, but presumably “V” is an alias for Vinol
Wilson.

                                          -3-
       At 5:55 p.m., Franklin received a telephone call from a friend of Bethea’s
advising him that Wilson’s team’s game had been rescheduled for 6:30 p.m., an hour
earlier than planned. Franklin then placed a call to CS to verify this information, but
CS did not answer. Around the same time, Franklin set up a briefing area near the
parking lot for Grandview High School to organize the arrest team and operation to
arrest Wilson.

      At approximately 6:15 p.m., CS returned Franklin’s call and confirmed that
Wilson’s game had been moved up an hour and was due to start at 6:30 p.m.
Furthermore, CS advised Franklin that Wilson had been seen in the gym. A few
minutes later, CS called Franklin again to say that Wilson was on the gym floor,
shooting baskets before his game in an orange-colored jersey with the number “23”
and wearing his hair in braids.

      At 6:45 p.m., Franklin and five other Deputy United States Marshals, including
Wallace, arrived at the Grandview Community Center. Franklin decided to arrest
Wilson in the middle of the basketball game because he thought it would offer the
greatest protection for the safety of the public and law enforcement. The Grandview
Community Center parking lot was crowded with cars and people, including young
people, and Franklin believed it might pose an undue public danger to try to
apprehend Wilson as he was leaving the Community Center. Franklin also wanted
to avoid a high speed vehicle chase. Moreover, Franklin thought Wilson would be
somewhat less likely to have a weapon on him if they made the arrest while the
basketball game was in progress.

       Franklin was wearing his U.S. Marshals Service badge on a chain around his
neck. He showed the badge to the individual running the buzzer and game clock and
asked the individual to sound the buzzer and stop the game. After the buzzer
sounded, Franklin and Wallace walked onto the basketball court and approached
Stuart Wright, a black male with braided hair, wearing an orange-colored jersey with

                                         -4-
number “23” on it, who was playing a full-court game of basketball when Franklin
approached him.

       Franklin was not in uniform but was wearing a Kansas City Royals jersey.
Wright did not see the badge around Franklin’s neck or anything identifying him as
a law enforcement officer. Franklin pointed his gun at Wright as he approached him.
Franklin shouted that he was a United States Marshal, which Wright does not dispute,
but Wright could not understand what Franklin was saying. At some point, Wright
heard the name Vinol mentioned, and he told Franklin his name and said that he had
identification in the gym.

       Franklin told Wright multiple times to get on the ground but Wright kept
backing away, so Franklin grabbed Wright’s shirt and kicked at his legs. Still
standing, Wright came directly between Franklin and Wallace. Wallace deployed his
Taser, hitting Wright in the back and causing Wright to fall. Franklin leaned over
Wright and asked his name. Wright responded that his name was Stuart Wright, a
name that Franklin recognized from the 2008 Sunflower State Games roster. Franklin
said, “Don’t lie to me.” Wright again told Franklin that his name was Stuart Wright.
Then, Franklin announced, “Let’s get him out of here.” Wright was pulled up and
handcuffed. People present told the Marshals that he was Stuart Wright not Vinol
Wilson.

      As Wright was taken out of the Community Center, he spotted Grandview
Police Officer Clausing. Wright recognized him as a Grandview High School
graduate and said, “My name is Stuart Wright. I graduated from Grandview High
School in 1996. You know me.” Officer Clausing replied, “That’s not the guy. I
know him.” The Marshals continued to escort Wright outside the Community Center
and put him in the back of a police patrol car.




                                        -5-
       Stuart Wright’s brother, Stephen Wright (“Stephen”), retrieved Wright’s
driver’s license from his gym bag and gave the license to Franklin shortly after
Wright was removed from the gym. Franklin told Stephen that he knew Wright was
not Wilson, but Wright had information about Wilson. Franklin and one other man
told Stephen to speak with Wright and encourage Wright to tell the officers what he
knew about Wilson. Stephen was allowed to talk to Wright briefly in the car and told
Wright to give the officers any information he had about Wilson.

      The officers kept Wright in custody and asked him questions about whether he
had played basketball with Wilson, where Wilson was, and how Wright could help
them find Wilson. Wright told the officers that he did not know where Wilson was
or how to find him. Wright overheard some of the officers discussing a vacation day
the next day, how everything had happened so fast, about hearing the “pop-pop”
sounds, and how they had gotten the wrong guy.

       After fifteen to twenty minutes, the officers pulled Wright out of the car and
told him they were going to pull the probes out of him. One of the officers asked if
he needed an ambulance, but Stephen told them he was going to take Wright to the
hospital, which he did. One of the officers told Wright that they were going to uncuff
him, and then asked Wright, “Now, you’re not going to go all ape-shit on me, are
you?” Wright told him, “No.” Franklin told Wright that he had searched for him in
the computer and that he had two traffic warrants that he needed to handle. Wright
was then released after being in custody for no longer than twenty minutes.

      At the time in question, Wilson was approximately 5’11” tall and weighed
roughly 200 pounds. He had gold caps on all of his teeth. Wright was about 6’5” tall
and weighed 280 pounds. Wright has not alleged any permanent or lasting injury
from the Taser shock.




                                         -6-
        Appellant Wright filed this Bivens action, alleging that the Marshals’ false
arrest, unreasonable search and seizure, and use of excessive force violated his Fourth
and Fifth Amendment rights. The Marshals moved for summary judgment based on
qualified immunity, and the district court denied their motion. The Marshals brought
an interlocutory appeal. We declined to address the merits of the appeal and
remanded the case so that the district court could properly make findings of fact and
conclusions of law sufficient to permit appellate review. Wright v. United States, 545
Fed.Appx. 588, 590 (8th Cir. 2013) (unpublished per curiam).

       On remand, the district court granted in part and denied in part the Marshals’
motion for summary judgment. Specifically, the court held that the Marshals were
entitled to summary judgment on Wright’s false arrest claim, but not on his excessive
force and improper search and seizure claims. The court found that “[t]he video does
not support any indication that Wright would have recognized [the Marshals] as law
enforcement officer[s], let alone attempted to evade [the Marshals] or physically
resisted [the Marshals’] attempts to take him into custody.” Wright v. United States,
2014 WL 4630959, at * 8 (W.D. Mo. Sept. 16, 2014). Thus, the Court concluded that
the Marshals were not justified in the force that they used. Furthermore, the court
determined that the post-arrest conduct of the Marshals was inappropriate as they
continued to detain Wright even after they knew he was not Wilson. The Marshals
appeal the district court’s denial of summary judgment on the excessive force and
unreasonable search and seizure claims.3

                                          II.

    We review the district court’s summary judgment decision regarding qualified
immunity de novo, viewing the facts in the light most favorable to the nonmoving


      3
      We note that Wright does not appeal the district court’s finding that the
Marshals were entitled to summary judgment on Wright’s false arrest claim.

                                         -7-
party. McKenney v. Harrison, 635 F.3d 354, 358 (8th Cir. 2011). Summary
judgment is warranted where “there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

        Qualified immunity shields a government official from liability and the burdens
of litigation unless the official’s conduct violates a clearly established constitutional
or statutory right of which a reasonable person would have known. Harlow v.
Fitzgerald, 457 U.S. 800, 818 (1982). Evaluating whether a government official is
entitled to qualified immunity requires a two-step inquiry: (1) whether the facts
shown by the plaintiff make out a violation of a constitutional or statutory right; and
(2) whether that right was clearly established at the time of the defendant’s alleged
misconduct. Pearson v. Callahan, 555 U.S. 223, 232 (2009). Courts have discretion
to decide which part of the inquiry to address first. Id. at 236.

                                           A.

       We will first address Wright’s excessive force claim. We begin our inquiry by
determining whether the Marshals’ conduct violated clearly established law at the
time of the incident. To avoid summary judgment based on qualified immunity,
Wright must offer sufficient evidence to show a genuine issue of material fact about
whether a reasonable officer would have been on notice that the officer’s conduct
violated a clearly established right. Engleman v. Deputy Murray, 546 F.3d 944, 947
(8th Cir. 2008).

       For a right to be clearly established, “[t]he contours of the right must be
sufficiently clear that a reasonable official would understand that what he is doing
violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987). “This is not
to say that an official action is protected by qualified immunity unless the very action
in question has previously been held unlawful.” Id. (citing Mitchell v. Forsyth, 472
U.S. 511, 535 n. 12 (1985)). “But it is to say that in the light of pre-existing law the

                                          -8-
unlawfulness must be apparent.” Id. (citations omitted). Petitioners can show a
clearly established right through “cases of controlling authority in their jurisdiction
at the time of the incident” or through a “consensus of cases of persuasive authority
such that a reasonable officer could not have believed that his actions were lawful.”
Wilson v. Layne, 526 U.S. 603, 617 (1999). The pertinent inquiry is whether the state
of the law at the time gave the official “fair warning” that such conduct was unlawful
in the situation he confronted. Hope v. Pelzer, 536 U.S. 730, 741 (2002); Saucier v.
Katz, 533 U.S. 194, 202 (2001). If a plaintiff fails to assert a constitutional violation
under the law as interpreted at the time, then the defendant is entitled to summary
judgment. Engleman, 546 F.3d at 947. Whether the right at issue was “clearly
established” is a question of law for the court to decide. Littrell v. Franklin, 388 F.3d
578, 582 (8th Cir. 2004).

       Wright argues that the Marshals, through a footnote in their motion for
summary judgment, expressly waived any argument that the right at issue was not
clearly established in April 2009. The footnote states, “In the present motion,
however, the second prong of Saucier is not being argued.” While this statement does
not constitute an express waiver, it is true that the Marshals did not argue the clearly-
established issue before the district court in their initial motion for summary
judgment. Nor did the Marshals argue the issue in their supplemental brief to the
district court after the first interlocutory appeal. “As a general rule, we do not
consider arguments or theories on appeal that were not advanced in the proceedings
below.” Jolly v. Knudsen, 205 F.3d 1094, 1097 (8th Cir. 2000) (quoting Wright v.
Newman, 735 F.2d 1073, 1076 (8th Cir. 1984)). However, we are to resolve the issue
of whether a right was clearly established at the time the conduct occurred using our
“full knowledge of [our own and other relevant] precedents.” Elder v. Holloway, 510
U.S. 510, 516 (1994) (citing Davis v. Scherer, 468 U.S. 183, 192 n.9 (1984)).
“Whether an asserted federal right was clearly established at a particular time, so that
a public official who allegedly violated the right has no qualified immunity from suit,
presents a question of law, not one of ‘legal facts.’” Id. (citing Mitchell, 472 U.S. at

                                          -9-
528). This question of law must be resolved de novo on appeal. Id. (citing Pierce v.
Underwood, 487 U.S. 552, 558 (1988)). Therefore, we will proceed with a de novo
review of whether it was clearly established in April 2009 that a single Taser shock
causing no lasting injury to a man reasonably identified as the suspect and purported
to be armed and dangerous violated the Fourth Amendment.4

       Recently, in Hollingsworth v. City of St. Ann, we determined that it was not
clearly established in July 2009 that the use of a Taser resulting in only de minimis
injury violated the Fourth Amendment. 800 F.3d 985, 991 (8th Cir. 2015). Despite
a Taser’s “unique capability to cause high levels of pain without long-term injury, ‘we
have not categorized the Taser as an implement of force whose use establishes, as a
matter of law, more than de minimis injury.’” Id. at 990-91 (quoting LaCross v. City
of Duluth, 713 F.3d 1155, 1158 (8th Cir. 2013)). In April 2009, when the events at
issue in this case transpired, the state of the law was no different. “‘[A] reasonable
officer could have believed that as long as he did not cause more than de minimis
injury to an arrestee, his actions would not run afoul of the Fourth Amendment.’” Id.
at 991 (quoting Bishop v. Glazier, 723 F.3d 957, 962 (8th Cir. 2013)). Therefore, the
Marshals are entitled to qualified immunity on Wright’s excessive force claim.

       The district court, despite the Marshals’ failure to argue the clearly established
issue, cited to our decision in Shekleton v. Eichenberger in support of the court’s
conclusion that the tasering of Wright was excessive force in violation of clearly
established law at the time. 677 F.3d 361 (8th Cir. 2012). In Shekleton, we held that
the plaintiff had established that a violation of a constitutional right occurred because
a reasonable officer would not have deployed his Taser against “an unarmed suspected
misdemeanant, who did not resist arrest, did not threaten the officer, did not attempt

      4
       In his complaint, Wright further alleges that the Marshals “threw him to the
ground.” In Wright’s declaration, however, he indicated that he fell to the ground as
he was tased. Therefore, we consider Wright’s fall as relating to the issue of
excessive force due to the tasing.

                                          -10-
to run from him, and did not behave aggressively towards him.” Id. at 366. We have
since confirmed that “non-violent, non-fleeing subjects have a clearly established right
to be free from the use of tasers.” DeBoise v. Taser Intern., Inc., 760 F.3d 892, 897
(8th Cir. 2014).

       The facts in Shekleton are distinguishable from those in this case in that a Grand
Jury had indicted Vinol Wilson for several felonies. Wilson had previously served 78
months in prison for distributing crack cocaine and for using a firearm during a drug
trafficking crime. He was considered armed and dangerous. In contrast, the suspect
in Shekleton was arrested for public intoxication, a misdemeanor. 677 F.3d at 366.
Moreover, the suspect in Shekleton was not a fugitive from justice with a felonious
past who was considered armed and dangerous. See id. We evaluate the
reasonableness of an officer’s use of force “from the perspective of a reasonable
officer on the scene, rather than with the 20/20 vision of hindsight.” Graham v.
Connor, 490 U.S. 386, 39 (1989). The Marshals, well aware of Wilson’s history of
drug, weapons, and aggravated assault offenses, had been attempting to locate Wilson
for months. Their conduct cannot be likened to that of the officer in Shekleton who
tased a non-violent misdemeanant. Thus, our holding in Shekleton does not change
our finding that the state of the law in April 2009 was such that a reasonable officer
would not have had fair warning that using a single Tazer shock against a suspected
felon would have violated clearly established Constitutional rights.

       Accordingly, we hold that the Marshals are entitled to qualified immunity on
Wright’s excessive force claim because it was not clearly established in April 2009
that the use of a Tazer against a suspected armed and dangerous felon violated the
Fourth Amendment.




                                          -11-
                                          B.

       Next, we turn to Wright’s unreasonable search and seizure claim. Wright claims
that the Marshals violated his Fourth Amendment rights by detaining him after they
realized that he was not Vinol Wilson. He does not challenge the validity of the arrest
warrant for Vinol Wilson, but complains only of the detention subsequent to the
Marshals discovery that they had arrested the wrong man. The Marshals admit that
they did not release Wright as soon as they realized that they had made a mistake, but
assert three independent bases for Wright’s continued detention: (1) Wright resisted
arrest; (2) the Marshals discovered two outstanding arrest warrants for Wright after
they realized he was not Vinol Wilson; (3) the twenty-minute detention was a
reasonable period of time in which to detain Wright given the confusion at the scene.

       Generally, “[c]ontinuing to hold an individual in handcuffs once it has been
determined that there was no lawful basis for the initial seizure is unlawful within the
meaning of the Fourth Amendment.” Hill v. Scott, 349 F.3d 1068, 1074 (8th Cir.
2003) (quoting Rogers v. Powell, 120 F.3d 446, 456 (3d Cir. 1997)). Nevertheless,
a separate, independent basis may support continued detention. Id. (citing Rogers, 120
F.3d at 456).

       Under Missouri law, it is a crime to resist arrest. Mo. Ann. Stat. § 575.150
(providing that a person commits the crime of resisting arrest “if, knowing that a law
enforcement officer is making an arrest, . . . the person [r]esists the arrest, stop or
detention of such person by using or threatening the use of violence or physical force
or by fleeing from such officer”). It is undisputed that Wright backed away from the
Marshals who approached him on the basketball court. According to Wright, he did
not yield to Franklin’s commands to get on the ground because he could not
understand what Franklin was saying. We must view the facts in the light most
favorable to Wright, but this is sufficient for the Marshals to have probable cause to
believe that Wright had committed the crime of resisting arrest and justify their twenty

                                         -12-
minute restraint on Wright’s liberty. See Gerstein v. Pugh, 420 U.S. 103, 114-15
(1975) (“a policeman’s on-the-scene assessment of probable cause provides legal
justification for arresting a person suspected of a crime, and for a brief period of
detention to take the administrative steps incident to arrest”).

       Wright argues that the Marshals did not articulate this motive for his continued
detention until briefing this appeal, and that such a justification never occurred to them
during the detention. Wright’s assertion advances a subjective approach that is
inconsistent with Fourth Amendment jurisprudence. See Kentucky v. King, 563 U.S.
452, 464 (2011) (acknowledging that the Supreme Court has never held “an officer’s
motive invalidates objectively justifiable behavior under the Fourth Amendment”);
Brigham City v. Stuart, 547 U.S. 398, 404 (2006) (“An action is ‘reasonable’ under
the Fourth Amendment, regardless of the individual officer’s state of mind . . .”). The
question we must ask is whether “the circumstances, viewed objectively, justify the
action.” King, 563 U.S. at 464 (quoting Brigham City, 547 U.S. at 404). Moreover,
while the Marshals may not have articulated Wright’s resisting arrest as a basis for the
twenty-minute detention until this appeal, the Marshals have consistently maintained
that Wright resisted arrest and disobeyed their commands. Thus, the Marshals may
very well have considered Wright’s behavior during the arrest when they chose to
detain him for twenty minutes. Moreover, once the Marshals confirmed that the man
they had arrested was in fact Stuart Wright, not Vinol Wilson, the Marshals discovered
that Wright had two outstanding warrants. These, too, provide separate and
independent bases for his continued detention.

      Finally, a twenty-minute detention is not unreasonable after the scene of
confusion and is insufficient to recover on a Bivens claim for damages against the
Marshals. “What is reasonable depends upon all of the circumstances surrounding the
search or seizure and the nature of the search or seizure itself.” United States v.
Montoya De Hernandez, 473 U.S. 531, 537 (1985) (citing New Jersey v. T.L.O., 469
U.S. 325, 337 (1985)). Furthermore, “the Fourth Amendment does not require

                                          -13-
employing the least intrusive means, because ‘[t]he logic of such elaborate less-
restrictive-alternative arguments could raise insuperable barriers to the exercise of
virtually all search-and-seizure powers.” Bd. of Educ. of Indep. Sch. Dist. No. 92 of
Pottawatomie Cnty. v. Earls, 536 U.S. 822, 837 (quoting United States v.
Martinez–Fuerte, 428 U.S. 543, 556-57, n. 12 (1976)). The Supreme Court has
recognized that “the lapse of a certain amount of time” is a factor in assessing the
existence of a constitutional encroachment. See Baker v. McCollan, 443 U.S. 137,
145 (1979) (“mere detention pursuant to a valid arrest but in the face of repeated
protests of innocence will after the lapse of a certain amount of time deprive the
accused of ‘liberty . . . without due process of law’”). In Baker, the police arrested a
man on a warrant intended for his brother and detained him for three days in spite of
his repeated assertions of innocence. Baker, 443 U.S. at 141. When the officials
realized their error on the third day of the man’s detention, they released him. Id. The
Supreme Court held that the officials did not violate the Constitutional rights of the
man mistaken for his brother because the warrant conformed to the requirements of
the Fourth Amendment and was supported by probable cause. Id. at 145-46 (“Given
the requirements that arrest be made only on probable cause and that one detained be
accorded a speedy trial, we do not think a sheriff executing an arrest warrant is
required by the Constitution to investigate independently every claim of
innocence . . .”).

       The facts in this case do not reflect the precise situation presented in Baker,
“but, as in all Fourth Amendment cases, we are obliged to look to all the facts and
circumstances of this case in light of the principles set forth in . . . prior decisions.”
South Dakota v. Opperman, 428 U.S. 364, 375 (1976). Wright was held for up to
twenty minutes after the Marshals realized that he was not Vinol Wilson. Under the
totality of circumstances, we conclude the delay in releasing Wright was reasonable.
The Marshals removed Wright from the commotion of the gymnasium and verified his
identity. Detaining Wright in the police vehicle allowed the Marshals to defuse the
situation and reorient themselves. The twenty minute delay was a minimal intrusion

                                          -14-
on Wright’s liberty interest and may have ensured that no further mistakes were made
that day. “A creative judge engaged in post hoc evaluation of police conduct can
almost always imagine some alternative means by which the objectives of the police
might have been accomplished.” United States v. Sharpe, 470 U.S. 675, 686-687
(1985). Nevertheless, for Fourth Amendment purposes, reasonableness is evaluated
from the perspective of a reasonable officer on the scene, not from the more
comfortable view of hindsight. See Graham, 490 U.S. at 396 (citing Terry v. Ohio,
392 U.S. 1, 20-22 (1968)); see also Young v. City of Little Rock, 249 F.3d 730, 735
(8th Cir. 2001) (“We decline to hold officers in this situation to the niceties of legal
distinctions, even though the distinctions might seem persuasive to judges in the light
of hindsight.”). The Fourth Amendment does not demand perfection from law
enforcement officers; it only requires that their conduct be reasonable under the
totality of the circumstances. The twenty-minute detention was not an unreasonable
seizure under the Fourth Amendment, and therefore the Marshals are entitled to
summary judgment on Wright’s claim for unreasonable seizure.

                                          III.

      The judgment denying the Marshals’ motion for summary judgment is reversed,
and the case is remanded to the district court for entry of an order granting qualified
immunity to Deputies Franklin and Wallace.
                      ______________________________




                                         -15-